Chief Justice Robertson
delivered the opinion of the Court.
Hume sued Middleton, in detinue, for a slave. Pending the suit, all matters in controversy, involved in the suit, tvere referred by order of the the court, to arbitrators.
The award was made out, on the 4th of September, 1827, and shews, on its face, that the parties were present before the arbitrators, and were heard by them; and it is, in other respects, good arid sufficient.
On the 7th of September, 1827, the award being returned to the circuit court, judgment was rendered upon it, in favor of Hume, for the slave, or her value and the costs, conformably to its tenor.
To reverse this judgment, this writ of error is prosecuted by Middleton.
Crittenden and Monroefor plaintiff; Denny, for defendant,.
There is one error, and-on! y one, in the judgment.
Fifteen days had not elapsod, from the date of the award. The court, therefore, had no authority to enter judgment upon it, unless Middleton had been in court, and waived any objection.
Wherefore, the judgments reversed, andthe cause remanded for further proceedings on the award.